Exhibit 10.6 CAMBRIDGE TRUST COMPANY AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT THIS AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the “Agreement”) is adopted as of the 7day of July , 2017 by and between CAMBRIDGE TRUST COMPANY, a Massachusetts corporation located in Cambridge, Massachusetts(the “Bank”), and Denis K. Sheahan (the “Executive”).The Bank and the Executive previously entered into a Supplemental Executive Retirement Agreement, dated December 21, 2015 (the “Prior Agreement”), and the parties desire to amend and restate the Prior Agreement on the terms and conditions set forth herein.
